Paul L. Robinson Senior Vice President General Counsel Corporate Secretary January 5, 2010 Phone: (954) 627-5206 Fax: (954) 527-1772 probinson@ckor.com FILED BY EDGAR CORRESPONDENCE Mr. Lyn Shenk Branch Chief Division of Corporation of Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE:SEACOR Holdings Inc. Responses to Staff comments on: Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 25, 2010 Form 10-Q for Fiscal Quarter Ended June 30, 2010 Filed July 29, 2010 Definitive Proxy Statement on Schedule 14A Filed April 12, 2010 File No. 1-12289 Dear Mr. Shenk: This letter is written on behalf of SEACOR Holdings Inc. (“Company”) in response to comments of the staff of the United States Securities and Exchange Commission (the “Staff”) as set forth in your letter to the Company dated December 8, 2010 regarding the Company’s letter dated October 28, 2010. The Company appreciates the Staff’s ten business day extension to provide its response. For your convenience, the numbered paragraphs in this letter correspond to the original numbered paragraphs in the Staff’s comment letter and have repeated the Staff’s comments in bold text preceding our responses. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Consolidated Results of Operations, Page 26 1. We have reviewed your response to our prior comment two, the sample disclosure provided in Annex A to your response letter, and the MD&A disclosure regarding your segments’ results in your Form 10-Q for the quarterly period ended September 30, 2010. However, we do not believe that your revised disclosure regarding your segments’ costs is fully responsive to the suggestions made in our prior comment. In this regard, we note that while you have agreed to quantify and explain material changes in the cost categories that have been disclosed for each segment (i.e., operating, administrative and general, and depreciation and amortization costs), it appears that you do not plan to provide quantitative information regarding individually material amounts that have been aggregated within “operating” costs and expenses (i.e., the components). Given that “operating” costs and expenses represent greater than 50% of the total costs incurred by each of your segments, we believe that providing additional analysis at a disaggregated level may be necessary to provide readers of your financial statements (“readers”) with a adequate understanding of both how and the extent to which changes in costs have impacted your segment’s performance. In addition, we believe that quantifying the material components of each segment’s operating costs and expenses for each of your comparable reporting periods would i) provide additional context useful in assessing the magnitude of the variances addressed in your narrative disclosure and ii) provide for a more detailed analysis of the underlying drivers that have impacted your segments’ costs, profit margins, and cost structures, as applicable. Please expand your MD&A disclosure regarding each segment’s results to a) identify and quantify (preferably in tables) individually material categories of costs that have been aggregated within “operating” costs and expenses and b) discuss the underlying reasons for any material variances in the amounts recognized for the items identified. Please provide your proposed expanded disclosure as part of your response. Response: The Company confirms it will comply with this comment in future filings.The Company agrees to expand its future MD&A disclosures regarding the results of each segment and to identify in tables material categories of costs, as requested. For example purposes only, we attach a proposed table for Offshore Marine Services at Annex A attached hereto. The figures in Annex A are for exemplary purposes only.The Company also agrees to discuss the underlying reasons for any material variances for amounts recognized, as requested. * If the Staff has any questions regarding the foregoing responses, please call the undersigned at (954) 627-5206. Sincerely, /s/ Paul L. Robinson Paul L. Robinson Senior Vice President and General Counsel Cc: Mr. Charles Fabrikant, Executive Chairman of the Board, and Principal Executive Officer of SEACOR Holdings Inc. Mr. Richard Ryan, Senior Vice President and Chief Financial Officer of SEACOR Holdings Inc. ANNEX A Offshore Marine Services FortheThreeMonths Ended September30, FortheNine Months Ended September30, Change % Operating Revenues: United States, primarily U.S. Gulf of Mexico 56 29 51 38 Africa, primarily West Africa 12 21 14 19 Middle East 8 15 9 14 Mexico, Central and South America 8 15 9 12 United Kingdom, primarily North Sea 11 13 12 11 Asia 5 7 5 6 Total Foreign 44 71 49 62 24 (6 ) Costs and Expenses: Operating: Crew costs 22 27 26 25 Repairs and maintenance 11 12 13 12 Chartered-in vessels 5 8 5 7 Fuel, lubes and supplies 3 5 4 4 Insurance and loss reserves 2 3 3 3 Other 6 4 5 3 49 59 56 54 Administrative and general 8 10 9 8 Depreciation and amortization 8 11 10 9 65 80 75 71 Gains on Asset Dispositions and Impairments, Net 8 3 7 4 Operating Income 43 23 32 33 ) Other Income (Expense): Derivative losses, net — ) — Foreign currency gains (losses), net 1 ) (1 ) — — Other, net — — 14 — Equity in Earnings of 50% or Less Owned Companies, Net of Tax 1 2 2 2 Segment Profit 45 24 34 35 ) ACKNOWLEDGEMENT SEACOR Holdings Inc. (the “Company”) hereby acknowledges to the United States Securities and Exchange Commission (the “Commission”): · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Date:January 5, 2011 SEACOR HOLDINGS INC. By:/s/ Richard Ryan Name:Richard Ryan Title:Chief Financial Officer
